Citation Nr: 1047331	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  06-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
knee disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
knee disability.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran had active service from December 1991 to April 1995.  
He had subsequent service with the United States Army Reserves 
and the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California.                   

In the Veteran's substantive appeal (VA Form 9), dated in April 
2006, he requested a Travel Board hearing.  However, in 
correspondence from the Veteran to the RO, received in May 2006, 
the Veteran withdrew his request for a Travel Board hearing and 
requested that his case be forwarded to the Board.

In an April 2009 decision, the Board denied the Veteran's claim 
for service connection for a bilateral knee disability.  
Subsequently, the Veteran submitted a timely appeal of this 
adverse decision to the United States Court of Appeals for 
Veterans Claims (Court).  In its February 2010 Order, which 
incorporated the parties' Joint Motion for Remand (JMR), the 
Court vacated and remanded the case to the Board for 
readjudication of the claim consistent with the considerations 
discussed in the JMR.  

The underlying issues of entitlement to service connection for a 
right knee disability and entitlement to service connection for a 
left knee disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.








FINDINGS OF FACT

1.  By a June 1995 rating action, the RO denied the Veteran's 
claim of entitlement to service connection for a bilateral knee 
disorder; the Veteran was provided notice of the decision and his 
appellate rights, but did not file a notice of disagreement.   

2.  In a September 2002 rating action, the RO denied the 
Veteran's application to reopen his claim for service connection 
for a right knee disability; the Veteran was provided notice of 
the decision and his appellate rights, but did not file a notice 
of disagreement.  

3.  In March 2004, the Veteran filed an application to reopen his 
claims for service connection for right and left knee 
disabilities.  

4.  In regard to the Veteran's claim for service connection for a 
left knee disability, additional evidence received since the June 
1995 rating action is new to the record and relates to an 
unestablished fact necessary to substantiate the merits of the 
claim, and raises a reasonable possibility of substantiating the 
claim.

5.  In regard to the Veteran's claim for service connection for a 
right knee disability, additional evidence received since the 
September 2002 rating action is new to the record and relates to 
an unestablished fact necessary to substantiate the merits of the 
claim, and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The June 1995 rating action, in which the RO denied the 
Veteran's claim for service connection for a bilateral knee 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.1103 (2010).




2.  In regard to the claim for service connection for a left knee 
disability, the evidence received since the June 1995 rating 
action is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.156(a) (2010).  

3.  The September 2002 rating action, in which the RO denied the 
Veteran's application to reopen a claim for service connection 
for a right knee disability, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2010).

4.  In regard to the claim for service connection for a right 
knee disability, the evidence received since the September 2002 
rating action is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

The Board has considered the Veteran's claims to reopen based on 
new and material evidence with respect to the VCAA.  Given the 
favorable outcome as noted above, no conceivable prejudice to the 
Veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).      


II.  New and Material Claims

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for 
a "chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Certain chronic disabilities, to include arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran's original claim for service connection for a 
bilateral knee disorder was denied by the RO in a June 1995 
rating action.  At that time, the RO stated that the Veteran's 
service treatment records were negative for any complaints of or 
treatment for a bilateral knee condition.  The RO also noted that 
in the Veteran's June 1995 VA examination, there was no joint 
swelling or deformity, and x-rays of the Veteran's knees were 
reported to be normal.  The Veteran was provided notice of the 
decision and of his appellate rights.  He did not file a notice 
of disagreement.  Therefore, the June 1995 rating decision became 
final based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2010).

By a September 2002 rating action, the RO denied the Veteran's 
claim for service connection for a right knee disability on the 
basis that the Veteran had failed to submit new and material 
evidence.  The Veteran was provided notice of the decision and of 
his appellate rights.  He did not file a notice of disagreement.  
Therefore, with respect to the Veteran's claim for service 
connection for a right knee disability, the September 2002 rating 
action became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).         

Nevertheless, a claim will be reopened in the event that new and 
material evidence is presented.  38 U.S.C.A. § 5108.  Because the 
June 1995 rating action was the last final disallowance with 
respect to the Veteran's claim for service connection for a left 
knee disability, and the September 2002 rating action was the 
last final disallowance with respect to the Veteran's claim for 
service connection for a right knee disability, the Board must 
review all of the evidence submitted since those actions to 
determine whether the Veteran's claims for service connection for 
right and left knee disabilities should be reopened and re-
adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the Board 
shall reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 2002).

For claims filed on or after August 29, 2001, such as the claims 
on appeal, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).        

The evidence of record at the time of the June 1995 rating action 
consisted of the Veteran's service treatment records and a June 
1995 VA examination report.  

The Veteran's DD Form 214, Certificate of Release or Discharge 
From Active Duty, shows that he had active service in the United 
States Army from December 1991 to April 1995.  The Veteran's 
Military Occupational Specialty (MOS) was as an infantryman.   

The Veteran's service treatment records are negative for any 
complaints or findings of a right knee injury or disability.  The 
records are also negative for any complaints or findings of a 
left knee injury or disability.  The records show that in January 
1995, the Veteran underwent an expiration of term of service 
(ETS) examination. At that time, his lower extremities were 
clinically evaluated as "normal."       

In June 1995, the Veteran underwent a VA examination.  At that 
time, he stated that in 1992, while he was participating in a 
training exercise, he experienced right and left knee pain.  He 
indicated that at present, his knees felt sore.  The physical 
examination of the Veteran's knees showed that he had normal 
function and no joint swelling.  The diagnosis was bilateral knee 
pain.  Following the physical examination, the Veteran had x-rays 
taken of his knees.  The x-rays were reported to show no 
fractures or dislocations.  The medial, lateral, and 
patellofemoral compartments of both knees were normal.  The 
impression was of a negative examination.      

Additional evidence which was received after the June 1995 rating 
action but prior to the September 2002 rating action consists of 
private medical records, dated from March to April 2000, and VA 
Form 21-526, Veteran's Application for Compensation and/or 
Pension, dated in December 2001.             

Private medical records, dated from March to April 2000, are 
negative for any complaints or findings of a right knee 
disability or a left knee disability.     

In December 2001, the Veteran submitted VA Form 21-526.  In the 
Form, he stated that while he was in the military, he 
participated in Air Assault School which involved running and 
high impact jumping while wearing his boots.  He noted that he 
also had to go on training missions which involved kneeling and 
low crawling, and running and jumping while wearing heavy 
rucksacks.  According to the Veteran, while he was stationed at 
Fort Ord, he had to participate in nighttime trainings.  He 
stated that sometimes, he fell into holes and strained his knees 
because it was hard to see the holes at night.  The Veteran 
indicated that as a result, his right knee had not been the same.  
He reported that his "right knee [was] feeling some pain."      

Evidence received subsequent to the June 1995 and September 2002 
rating actions consists of VA Form 21-526, Veteran's Application 
for Compensation and/or Pension, dated in March 2004, private 
medical records from a Dr. M., dated from March 2004 to January 
2005, a statement from the Veteran, received in November 2010, 
and a private medical statement from a Dr. H., also received in 
November 2010.   

In March 2004, the Veteran submitted VA Form 21-526.  In the 
Form, he alleged that he currently had a bilateral knee 
disability that was the result of general wear and tear of 
military duty.  The Veteran stated that during service, he 
participated in foot marches while wearing boots, and long hikes 
up mountains and trails with very heavy rucksacks.  According to 
the Veteran, he often did reconnaissance at night and would fall 
into ditches, scraping and hurting his knees.  The Veteran also 
referred to a specific injury that occurred while he was in the 
National Guard.  He reported that he was jumping out of a truck 
when he hyperextended his knee.  The Veteran stated that he was 
subsequently treated by a doctor.  He reported that at present, 
he had bilateral knee pain and his knees would give out.    

Private medical records from a Dr. M., dated from March 2004 to 
January 2005, show that in March 2004, the Veteran sought 
treatment for bilateral knee pain of a two-year duration.  It was 
noted that the Veteran had arthralgia of the knees and that 
degenerative joint disease needed to be ruled out.  In January 
2005, the Veteran was once again treated for bilateral knee pain.  
At that time, he stated that his knees were injured in the 
military due to overuse syndrome and progressive pain syndrome.  
The physical examination showed that the Veteran had tender knees 
with painful range of motion and swelling.  The assessment was of 
degenerative joint disease and overuse syndrome.   

In a statement from the Veteran, received in November 2010, the 
Veteran stated that while he was in the National Guard, he 
participated in a training exercise at Camp Roberts/Fort Hunter 
Ligget.  He indicated that after he jumped off of a truck while 
wearing his boots and rucksack, he hit the ground and 
hyperextended his right knee.  According to the Veteran, he 
immediately went to the medical tent and was examined by a 
physician.         

In a private medical statement from a Dr. H., received in 
November 2010, Dr. H. stated that the Veteran came under his care 
in September 2010.  According to Dr. H., the Veteran provided a 
history of his "pre-active duty service and post-active duty . . 
. having injured his left and right knees while employed in the 
United States Army and in National Guard unit when he buckled his 
knee while jumping out of the . . . truck [sic]."  Dr. H. 
further indicated that it was likely that the "current diagnosed 
disability [was] the result aggravated by a service-connected 
disability [sic]."  In regard to a rationale, Dr. H. noted 
"military due to overuse and progressive pain."  With respect 
to an assessment, Dr. H. reported that the Veteran's condition 
was substantially not changed since 1995.  Dr. H. stated that the 
Veteran continued to suffer the "residual of degenerative 
bilateral knee condition."  According to Dr. H., there was 
limited motion of the Veteran's knees, ACL (anterior cruciate 
ligament), with permanent injury due to overuse in the military.       

The Board has reviewed the evidence received since the June 1995 
and September 2002 rating actions and has determined that the 
evidence is new and material.  In the June 1995 rating action, 
one basis for denying the claim for service connection for a 
bilateral knee disorder was that the Veteran's 1995 VA 
examination was negative for a diagnosed bilateral knee disorder.  
In this regard, the Board recognizes that at the time of the 1995 
VA examination, the Veteran was diagnosed with bilateral knee 
pain.  However, the Board notes that a symptom, such as pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, although the 
Veteran was diagnosed with bilateral knee pain, no underlying 
disability was diagnosed.  Upon a review of the new evidence, the 
private medical records from Dr. M. show that in January 2005, 
the Veteran was diagnosed with degenerative joint disease of the 
knees.  Given that the claims file now contains evidence that the 
Veteran has diagnosed right and left knee disabilities, such 
evidence is new and relates to unestablished facts necessary to 
substantiate the merits of the claims, and raises a reasonable 
possibility of substantiating the claims.   

The Board also notes that in the VA Form 21-526, submitted in 
March 2004, and the statement from the Veteran, received in 
November 2010, the Veteran made a new contention.  Specifically, 
he maintained that that while he was in the National Guard, he 
participated in a training exercise at which time he injured his 
right knee.  According to the Veteran, he immediately went to the 
medical tent and was examined by a physician.  At the time of the 
June 1995 and September 2002 rating actions, the Veteran had not 
made this specific contention that he had injured his right knee 
while he was in the National Guard.  The Board has determined 
that such evidence is new and relates to an unestablished fact 
necessary to substantiate the merits of the claim for service 
connection for a right knee disability, and raises a reasonable 
possibility of substantiating the claim.

The Board also notes that in the private medical statement from 
Dr. H., received in November 2010, although not clearly worded, 
Dr. H. essentially linked the Veteran's degenerative joint 
disease of the bilateral knees to his period of service, 
specifically to overuse of his knees during service.  A 
supportive nexus opinion was not previously of record; such 
evidence raises a possibility of substantiating the service 
connection claims for right and left knee disabilities.  
Therefore, in light of the above, the Board finds that new and 
material evidence has been obtained and that the claims for 
service connection for a right knee disability and a left knee 
disability are reopened.  38 C.F.R. § 3.156.  The Board's 
decision is strictly limited to the reopening of the claims and 
does not address the merits of the underlying service connection 
claims.    


ORDER

New and material evidence has been received to reopen a claim of 
service connection for a right knee disability.  

New and material evidence has been received to reopen a claim of 
service connection for a left knee disability.  

The appeal is granted to this extent only.


REMAND

In view of the Board's decision above, the Veteran's claims for 
service connection for a right knee disability and service 
connection for a left knee disability, must be adjudicated on a 
de novo basis without regard to the finality of the June 1995 and 
September 2002 rating actions.  

In this case, the Veteran contends that due to the general wear 
and tear of military duty, he injured his knees during service 
and developed chronic bilateral knee pain.  The Veteran maintains 
that at present, he currently has right and left knee 
disabilities that are related to his in-service bilateral knee 
trauma.  In this regard, the Veteran is competent under the law 
to describe what he experienced while in military service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Veteran is also competent to report what comes to him through his 
senses, which would include experiencing bilateral knee pain 
during and after service.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The 
Board recognizes that the Veteran's service treatment records are 
negative for any complaints or findings of a right or left knee 
injury.  However, given that the Veteran's MOS was as an 
infantryman, the Board will accept as true that the Veteran 
sustained repeated trauma to his knees as a result of the general 
wear and tear of military duty.     

A review of the evidence of record shows that the Veteran has a 
current diagnosis of a bilateral knee disorder.  Specifically, 
the private medical records from Dr. M. reflect that in January 
2005, the Veteran was diagnosed with degenerative joint disease 
of the knees.  However, the evidence of record is negative for 
any x-ray evidence documenting arthritis in either knee.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2010) (degenerative 
arthritis must be confirmed by x-ray to qualify as a ratable 
entity).  The only x-ray evidence of record is from the Veteran's 
June 1995 VA examination.  At that time, x-rays of the Veteran's 
knees were reported to be negative.  Thus, it is unclear if the 
Veteran currently has degenerative joint disease of his right 
knee or left knee.  Therefore, the Board is of the opinion that a 
VA examination, as specified in greater detail below, should be 
performed in order to determine the nature and etiology of any 
disability of either knee that may be present.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).   

The Board also notes that according to the Veteran, while he was 
in the National Guard and participating in a training exercise at 
Camp Roberts/Fort Hunter Ligget, he injured his right knee when 
he jumped off of a truck.  The Veteran reports that he was 
subsequently treated at the medical tent.  In this regard, the 
Board observes that the Veteran's Army Reserve and National Guard 
service dates have not been verified.  In addition, the dates of 
the Veteran's active duty for training (ACDUTRA) and inactive 
duty training (INACDUTRA) have also not been verified.  Thus, in 
light of the above, the Board finds that efforts should be made 
in order to verify the Veteran's periods of Army Reserve and 
National Guard service.  

The Board further observes that in a May 1995 deferred rating 
action, it was noted that the Veteran's service treatment records 
appeared incomplete.  Thus, the RO should contact that National 
Personnel Records Center (NPRC) to determine if there are any 
outstanding service treatment records, and if so, obtain and 
associate them with the Veteran's claims file.  38 C.F.R. § 
3.159(c)(2) (2010).

In addition, the Board recognizes that the Veteran has submitted 
a private medical statement from Dr. H. in support of his claims.  
In the November 2010 statement from Dr. H., he appears to 
diagnose the Veteran with degenerative arthritis of the knees and 
opine that the Veteran's bilateral knee disorder is related to 
his military service, specifically to the Veteran's overuse of 
his knees during service.  However, the Board notes that the 
statement is confusing and not clearly worded.  Thus, Dr. H. 
should be given the opportunity to provide a new statement and 
clarify his opinion.  The Board further observes that although 
Dr. H. has provided a statement in support of the Veteran's 
claims, he has not provided any treatment records, including any 
records pertaining to treatment of the Veteran's knees.  Inasmuch 
as Dr. H.'s statement has put the VA on notice of the existence 
of additional treatment records, these records should be obtained 
prior to the Board's appellate review in this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As additional action by 
the RO may be helpful in either obtaining such putative records, 
or documented information that the records cannot be obtained, 
the Board determines that further development in this regard is 
warranted.  Id.; see generally Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. § 3.159.  The VCAA notice must also 
include, pursuant to 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), an explanation as 
to the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Depending upon the Veteran's response, any 
and all assistance due him must then be 
provided by VA.

2.  The RO should contact the NPRC and any 
other relevant records depository to 
determine if there are any outstanding 
service treatment records pertinent to the 
Veteran.  The RO should request that the NPRC 
or other records depository provide a 
negative response if they cannot locate any 
additional records.  

3.  The RO should contact the Veteran and 
request that he provide a summary of his Army 
Reserve and National Guard service since his 
separation from active duty in April 1995, 
including the dates of all periods of active 
service, ACDUTRA and INACDUTRA.  Any records 
or information obtained must be made part of 
the claims folder.

4.  The RO should then make every attempt to 
obtain verification of all periods of the 
Veteran's Army Reserve and National Guard 
service, to include the dates of all periods 
of active service, ACDUTRA and INACDUTRA and 
unit assignments, from the NPRC or through 
other official channels, as necessary.  Any 
records or information obtained must be made 
part of the claims folder.  If the search 
effort produces negative results, 
documentation to that effect should be placed 
in the claims file.







5.  Efforts must be made to ensure that 
copies of all service treatment records 
compiled during any period of the Veteran's 
Army Reserve and National Guard service, to 
include active service, ACDUTRA, or INACDUTRA 
must be obtained for inclusion in his claims 
folder, to specifically include any 
records from Camp Roberts/Fort Hunter 
Ligget during the Veteran's National 
Guard service.  Any records or information 
obtained must be made part of the claims 
folder.  If the search effort produces 
negative results, documentation to that 
effect should be placed in the claims file.    

6.  The RO should contact Dr. H. and request 
that he clarify his November 2010 statement.  
In the November 2010 statement, Dr. H. 
appeared to diagnose the Veteran with 
degenerative arthritis of the knees and opine 
that the Veteran's bilateral knee disorder 
was related to his military service, 
specifically to the Veteran's overuse of his 
knees during service.  If this is correct, 
such should be affirmatively stated by Dr. H. 
and he should provide a rationale for his 
opinion.  Dr. H. may also provide any other 
additional comment.  Any statement received 
from Dr. H. should be associated with the 
claims file.    

In addition, all private medical records from 
Dr. H. pertaining to his treatment of the 
Veteran should be requested and associated 
with the claims folder.  

7.  After any additional evidence has been 
obtained and added to the record, the RO must 
make arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a VA orthopedic examination to 
ascertain the nature and etiology of any 
disability of the right knee and/or left knee 
that may be present.  The claims folder and a 
copy of this remand must be made available to 
the examiner for review in conjunction with 
the examination. All special studies or tests 
deemed necessary by the examiner are to be 
accomplished, to include x-rays if deemed 
necessary by the examiner.   

After a review of the examination findings 
and the entire evidence of record, the 
examiner must answer the following questions:  

a.  Does the Veteran have a current right 
knee disability, to include degenerative 
joint disease of the right knee?  If so, is 
it at least as likely as not (a 50 percent 
or higher degree of probability) that any 
currently diagnosed right knee disability, 
to include degenerative joint disease of 
the right knee, is related to the Veteran's 
period of active service, to include the 
repeated trauma to his right knee as a 
result of the general wear and tear of 
military duty?  [Although the Veteran's 
service treatment records are negative for 
any findings of a right knee injury, the 
examiner should accept as true that the 
Veteran injured his right knee due to the 
general wear and tear of military duty and 
subsequently developed right knee pain.  ]

b.  Does the Veteran have a current left 
knee disability, to include degenerative 
joint disease of the left knee?  If so, is 
it at least as likely as not (a 50 percent 
or higher degree of probability) that any 
currently diagnosed left knee disability, 
to include degenerative joint disease of 
the left knee, is related to the Veteran's 
period of active service, to include the 
repeated trauma to his left knee as a 
result of the general wear and tear of 
military duty?  [Although the Veteran's 
service treatment records are negative for 
any findings of a left knee injury, the 
examiner should accept as true that the 
Veteran injured his left knee due to the 
general wear and tear of military duty and 
subsequently developed left knee pain.  ]

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

If no right or left knee disability is 
diagnosed or no link to military service is 
found, such findings and conclusions should 
be affirmatively stated and a complete 
rationale for any opinion expressed should be 
included in the examination report.  If the 
clinician is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate.

8.  The RO must then review and re- 
adjudicate the issues on appeal.  If any such 
action does not resolve each claim to the 
Veteran's satisfaction, the RO must provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to this Board for appellate review.






The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


